UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8325


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ANDRE DONELL BROWN, JR.,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:03-cr-00139-HEH-1)


Submitted:    February 19, 2009            Decided:   February 27, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre Donell Brown, Jr., Appellant Pro Se.              Elizabeth   Wu,
Assistant United States Attorney, Richmond,             Virginia,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Andre Donell Brown, Jr., appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce

sentence.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       United States v. Brown, No. 3:03-cr-00139-HEH-1

(E.D. Va. Oct. 8, 2008).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      2